Case: 21-50235         Document: 00516059036       Page: 1     Date Filed: 10/18/2021




                 United States Court of Appeals
                      for the Fifth Circuit                              United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 18, 2021
                                    No. 21-50235                           Lyle W. Cayce
                                  Summary Calendar                              Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                         versus

   Miguel Lopez-Rodriguez,

                                                           Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Western District of Texas
                               USDC No. 1:20-CR-279-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
             Miguel Lopez-Rodriguez appeals the sentence of 30 months of
   imprisonment and three years of supervised release imposed following his
   guilty plea conviction for illegal reentry in violation of 8 U.S.C. § 1326(a) and
   (b)(1).       He contends for the first time on appeal that it violates the


             *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50235       Document: 00516059036               Page: 2   Date Filed: 10/18/2021




                                          No. 21-50235


   Constitution to apply § 1326(b)(1)’s enhanced sentencing range based on a
   prior conviction that was not alleged in the indictment or found by a jury
   beyond a reasonable doubt. Lopez-Rodriguez correctly concedes that the
   argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224
   (1998), but he wishes to preserve it for further review. The Government has
   moved without opposition for summary affirmance or, alternatively, for an
   extension of time to file its brief.
          As the Government argues and as Lopez-Rodriguez concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the Government’s
   position “is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969), summary affirmance is proper.
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of the district court is AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED.




                                               2